Citation Nr: 0314862	
Decision Date: 07/07/03    Archive Date: 07/10/03

DOCKET NO.  00-02 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased (compensable) rating for a 
left ankle disability, to include whether a December 31, 1997 
rating decision was timely appealed. 

2.  Entitlement to increased initial rating(s) for 
hypertensive vascular disease and coronary artery disease, 
post myocardial infarction, from January 1, 1998, to include 
whether a December 31, 1997 rating decision was timely 
appealed.

3.  Entitlement to an initial compensable rating for 
maxillary sinusitis, to include whether a December 31, 1997 
rating decision was timely appealed.

4.  Entitlement to service connection for a lung condition, 
to include whether a December 31, 1997 rating decision was 
timely appealed.

5.  Whether a June 8, 1998 rating decision assignment of a 
noncompensable rating for dermatitis of both hands was timely 
appealed.

6.  Whether a June 8, 1998 rating decision denial of 
entitlement to service connection for sleep apnea was timely 
appealed.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty for more than 20 years 
prior to his retirement in March 1994.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 determination by the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita Kansas. 

The Board notes that the December 1999 Statement of the Case 
indicates that the issue on appeal is the "Right of appeal 
of the rating decisions dated December 31, 1997 and June 8, 
1998."  As explained below, the issues on appeal are more 
accurately described as set forth on the cover page of this 
decision.  The veteran has only sought to appeal these six 
issues, and has not attempted to appeal any of the other 
issues listed on the December 31, 1997, and June 8, 1998 
rating decisions.

The issues of entitlement to an increased (compensable) 
rating for a left ankle disability, entitlement to increased 
initial rating(s) for hypertensive vascular disease and 
coronary artery disease, post myocardial infarction, from 
January 1, 1998, entitlement to an initial compensable rating 
for maxillary sinusitis, and entitlement to service 
connection for a lung condition, as well as the veteran's 
claims that he submitted a timely appeal with respect to the 
June 8, 1998 denial of a compensable rating for dermatitis of 
both hands and the June 8, 1998 denial of service connection 
for sleep apnea, are the subject of a remand section of this 
decision.


FINDINGS OF FACT

1.  On February 10, 1998, the RO issued notice of a December 
31, 1997 rating action, wherein the RO assigned 
noncompensable ratings for a left ankle disability and a 
sinusitis disability, assigned a 30 percent rating for a 
cardiac disability effective from January 1, 1998, and denied 
service connection for a lung condition.

2.  The veteran submitted a timely notice of disagreement 
with respect to the left ankle, sinusitis, cardiovascular and 
lung claims and the RO issued a statement of the case (SOC) 
regarding these issues on June 15, 1998.

3.  A statement in support of claim was received from the 
veteran on June 30, 1998, upon which the veteran indicated 
that he wished to appeal the RO's decisions concerning his 
left ankle, sinusitis, cardiac disability and lung condition 
claims.

4.  The statement, received from the veteran on June 30, 
1998, was received within 60 days of issuance of the SOC and 
is considered to be correspondence containing the necessary 
information to be considered a substantive appeal.


CONCLUSIONS OF LAW

1.  The veteran did timely perfect an appeal of a December 
31, 1997 rating decision assignment of a noncompensable 
rating for a left ankle disability, and the Board does have 
appellate jurisdiction to consider this claim.  38 C.F.R. 
§§ 20.200, 20.202, 20.302(b) (2002).

2.  The veteran did timely perfect an appeal of a December 
31, 1997 rating decision assignment of an initial 30 percent 
rating, from January 1, 1998, for hypertensive vascular 
disease and coronary artery disease, post myocardial 
infarction and the Board does have appellate jurisdiction to 
consider this claim.  38 C.F.R. §§ 20.200, 20.202, 20.302(b).

3.  The veteran did timely perfect an appeal of a December 
31, 1997 rating decision assignment of a noncompensable 
initial rating for maxillary sinusitis, and the Board does 
have appellate jurisdiction to consider this claim.  38 
C.F.R. §§ 20.200, 20.202, 20.302(b).

4.  The veteran did timely perfect an appeal of a December 
31, 1997 rating decision denial of entitlement to service 
connection for a lung condition, and the Board does have 
appellate jurisdiction to consider this claim.  38 C.F.R. 
§§ 20.200, 20.202, 20.302(b).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  The law provides that the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate his/her claim for a benefit under a law 
administered by VA.  See 38 U.S.C.A. § 5103A (West 2002).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  38 U.S.C. 
5107.  See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of all information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.

Due to the favorable determination contained herein, 
additional development of VA's duties to notify and assist, 
with regard to the matters decided herein, would serve no 
useful purpose.  A remand is inappropriate where there is no 
possibility of any benefit flowing to the veteran. Soyini v. 
Derwinski, 1 Vet. App. 540 (1991).

The RO promulgated a rating decision dated December 31, 1997 
which, in pertinent part, denied entitlement to an increased 
(compensable) rating for a left ankle disability, assigned 
initial rating(s) for hypertensive vascular disease and 
coronary artery disease, post myocardial infarction, from 
January 1, 1998, assigned an initial compensable rating for 
maxillary sinusitis, and denied entitlement to service 
connection for a lung condition.  Notice of these 
determinations was issued on February 10, 1998.  On February 
27, 1998, the RO received a written statement from the 
veteran.  The veteran stated that he disagreed with the 
assignment of a noncompensable rating for a left ankle 
disability, with the assignment of a noncompensable rating 
for a sinusitis disability, and with the assignment of a 30 
percent rating from January 1, 1998 for a cardiovascular 
disability.  The veteran also disagreed with the denial of a 
claim for service connection for a lung condition.  The 
veteran requested that he be sent a statement of the case so 
that he could start his formal appeal.

The RO promulgated another rating action on June 8, 1998.  
This rating action included 11 issues.  This rating action 
included denials of a compensable rating for dermatitis of 
both hands and a denial of service connection for sleep 
apnea.  Notice of the June 8, 1998 rating action was issued 
on June 15, 1998.

Also on June 15, 1998, the RO sent the veteran a copy of a 
June 8, 1998 SOC.  This SOC outlined RO consideration of his 
left ankle, sinusitis, cardiovascular, and lung claims.  The 
letter advised the veteran that he had 60 days from the date 
of that letter, or within the remainder, if any, of the one-
year period from the date of the letter notifying him of the 
action that he had appealed, to submit a substantive appeal.

On June 30, 1998, the RO received a statement in support of 
claim from the veteran.  The veteran stated that in reply to 
the June 8, 1998 SOC, he wished to appeal the evaluations for 
his left ankle, sinusitis, and cardiovascular disabilities, 
and that he wished to appeal the denial of his claim for 
service connection for a lung condition.  The veteran also 
requested that he be provided a hearing before a hearing 
officer at the RO and that the testimony at that personal 
hearing be used in lieu of a written Form 9.  The veteran 
further stated that he wished to file a notice of 
disagreement with the June 8, 1998 rating action denial of 
his claim for a compensable rating for dermatitis, and denial 
of his claim for service connection for sleep apnea, by the 
June 8, 1998 rating action.

A note dated September 16, 1998, indicates that the veteran 
failed to report for his RO hearing scheduled for that date, 
and it indicates that the hearing had been rescheduled at the 
request of the veteran's representative.  A note dated 
October 8, 1998, indicates that the veteran failed to report 
for the rescheduled RO hearing on October 7, 1998.

On September 1, 1998, the RO issued an SOC which explained to 
the veteran why his claims for a compensable rating for 
dermatitis of both hands, and his claim for service 
connection for sleep apnea had been denied.

A September 21, 1999 letter informed the veteran that his 
representative had contacted the RO earlier that month 
requesting the status of the veteran's appeal.  The RO 
advised the veteran that a timely substantive appeal had not 
been received with respect to the veteran's claims for an 
increased evaluation for a left ankle disability, an 
increased evaluation for a cardiovascular disability, for an 
increased evaluation for sinusitis, and for service 
connection for a lung condition.  This letter also informed 
the veteran that a substantive appeal had not been received 
with respect to the veteran's claim for a compensable rating 
for dermatitis of the hands and his claim for service 
connection for sleep apnea.

A notice of disagreement was received from the veteran in 
October 1999.  The veteran asserted that all the issues 
discussed in the September 21, 1999 RO letter should be 
pending and active.  The veteran claimed that he never 
received a letter informing him of the October 7, 1998 
hearing date.  He also claimed that he never received the SOC 
issued on September 1, 1998.  The veteran further stated that 
he had continued to stay in contact with VA by phone and had 
continued to be told that all of his claims were still 
pending and active.

The veteran was provided a hearing before a hearing officer 
in March 2000.  The veteran stated that he believed that his 
left ankle, sinusitis, cardiovascular, lung, dermatitis, and 
sleep apnea claims should be considered timely appealed.  The 
veteran's representative asserted that the letter received 
from the veteran on June 30, "1999," should be considered a 
timely substantive appeal with respect to the left ankle, 
sinusitis, cardiovascular and lung issues decided by the RO 
in the December 31, 1997 rating action.  The representative 
also asserted that the letter received by the RO on June 30, 
"1999" should be considered a timely substantive appeal 
with respect to the dermatitis and sleep apnea issues decided 
by the RO in the June 8, 1998 rating action.

An appeal to the Board is initiated by filing a timely notice 
of disagreement, and is perfected by filing a timely 
substantive appeal.  38 C.F.R. §§ 20.200, 20.202.  The 
substantive appeal may be set forth on a VA Form 9 ("Appeal 
to the Board of Veterans' Appeals"), or on correspondence 
containing the necessary information.  If an SOC addresses 
several issues the substantive appeal must either indicate 
that the appeal is being perfected as to all the issues, or 
must specifically identify the issues appealed.  The 
substantive appeal should set out specific arguments relating 
to errors of fact or law made by the agency of original 
jurisdiction in reaching the determinations being appealed.  
The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determinations being 
appealed.  38 C.F.R. § 20.202.

In this case the veteran clearly indicated his intent to 
appeal the left ankle, sinusitis, cardiovascular, and lung 
issues.  On his February 1998 notice of disagreement the 
veteran specifically requested an SOC so that he could start 
his formal appeal.  The statement of the case was mailed to 
the veteran on June 15, 1998.  On June 30, 1998, the RO 
received a letter from the veteran in which he stated that in 
reply to the June 8, 1998, SOC, he wished to appeal the 
evaluations for his left ankle, sinusitis, and cardiovascular 
disabilities, and that he wished to appeal the denial of his 
claim for service connection for a lung condition.  The Board 
recognizes that the veteran also stated that he wanted an 
upcoming RO hearing to be in lieu of a Form 9.  The Board 
also recognizes that the veteran did not detail on his letter 
the specific arguments as to what errors of fact and law were 
made by the RO in deciding the four claims.  However, 38 
C.F.R. § 20.202. only states that the veteran should detail 
his specific arguments as to what errors of fact and law were 
made by the RO.  The Board is of the opinion that the 
veteran's letter, received on June 30, 1998, sufficiently met 
the requirements of 38 C.F.R. § 20.202.  The statement was 
received by the RO within 60 days of the issuance of the June 
8, 1998 SOC, and the veteran specifically stated that he 
wanted to appeal each of the four issues listed in the June 
8, 1998 SOC.  Each of the four issues was carefully and 
completely described in the veteran's letter to the RO.  
Considering that the veteran's intent was clear, and that the 
veteran's letter, to all extents and purposes met the 
requirements to be considered a timely substantive appeal, 
the Board is of the opinion that the veteran should be able 
to justifiably rely on that document as his timely 
substantive appeal.

Therefore, the Board finds that a timely substantive appeal 
was submitted regarding the issue of the evaluation of a left 
ankle disability, the issue of the evaluation of a sinusitis 
disability, the issue of the evaluation of hypertensive 
vascular disease and coronary artery disease, post myocardial 
infarction, from January 1, 1998, and the issue of 
entitlement to service connection for a lung condition.  
Accordingly, the Board has jurisdiction to adjudicate those 
claims, and to this extent, the appeals are allowed.


ORDER

The December 31, 1997 rating decision assignment of a 
noncompensable rating for a left ankle disability was timely 
appealed, and the matter, to this extent, is granted.

	(CONTINUED ON NEXT PAGE)


The December 31, 1997 rating decision assignment of a 30 
percent initial rating for hypertensive vascular disease and 
coronary artery disease, post myocardial infarction, from 
January 1, 1998, was timely appealed, and the matter, to this 
extent, is granted.

The December 31, 1997 rating decision assignment of a 
noncompensable initial rating for maxillary sinusitis was 
timely appealed, and the matter, to this extent, is granted.

The December 31, 1997 rating decision denial of entitlement 
to service connection for a lung condition was timely 
appealed, and the matter, to this extent, is granted.


REMAND

As determined above, the Board has appellate jurisdiction of 
the issues of entitlement to an increased (compensable) 
rating for a left ankle disability, entitlement to increased 
initial rating(s) for hypertensive vascular disease and 
coronary artery disease, post myocardial infarction, from 
January 1, 1998, entitlement to an initial compensable rating 
for maxillary sinusitis, and entitlement to service 
connection for a lung condition.  As such, the RO must be 
afforded the opportunity to readjudicate these issues with 
any revision of rating determinations issued subsequent to 
December 1997, deemed necessary, prior to Board 
consideration.  Such adjudication should include compliance 
with VA's duty to notify and assist pursuant to 38 C.F.R. 
§ 5103(a) and (b) (West 2002).  

Additionally, the issues of whether the June 8, 1998 rating 
action denial of an increased (compensable) rating for 
dermatitis of both hands, and the denial of service 
connection for sleep apnea, should be considered timely 
appealed, have also been developed for appellate 
consideration.  The veteran claims that he did not receive 
the statement of the case concerning these two issues which 
was mailed to him by the RO on September 1, 1998.  The 
veteran further claims that he did not receive notice of an 
RO hearing scheduled on October 7, 1998.  Finally, the 
veteran claims that he had continuously discussed the 
dermatitis and sleep apnea claims on the phone with the RO 
and had been told that those claims were pending and active.  
Since there is some dispute as to the facts of this case, 
additional development with regard to the VA's duty to notify 
and assist in accordance with the VCAA must also be 
accomplished. 

VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and 
which evidence will be retrieved by VA.  See 38 U.S.C.A. § 
5103(a) and (b) (West 2002).  Also see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. 5107.  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should take appropriate action 
in this case to comply with the notice 
and duty to assist provisions of 38 
U.S.C.A. § 5103(a) and (b), to include 
with regard to the one-year period for 
receipt of additional evidence.  

2.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues of 
entitlement to an increased (compensable) 
rating for a left ankle disability, 
entitlement to increased initial 
rating(s) for hypertensive vascular 
disease and coronary artery disease, post 
myocardial infarction, from January 1, 
1998, entitlement to an initial 
compensable rating for maxillary 
sinusitis, and entitlement to service 
connection for a lung condition, with 
revision/correction, as warranted, of all 
rating decisions subsequent to December 
1997.  The RO should also readjudicate 
the issues of whether a June 8, 1998 
rating decision assignment of a 
noncompensable rating for dermatitis of 
both hands, and denial of service 
connection for sleep apnea, was timely 
appealed.  If any benefit sought in 
regard to these issues remains denied, 
the veteran and his representative should 
be issued a supplemental statement of the 
case and afforded the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                     
______________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



